 



EXHIBIT 10.3
ADDENDUM TO NON QUALIFIED STOCK OPTION
Special Rules Applicable to Continuation of Option Following Optionee’s
Retirement, Death or Disability, and
Providing for Certain Permissible Transfers.
     This addendum, applicable to the Option granted to [NAME], the Optionee, as
of [DATE], and effective as of the Effective Date, for the purpose of providing
for continued exercisability and vesting of the Option in certain circumstances
(set forth below under the heading “Continuation of Option”) and for certain
limited rights to transfer the Option (as set forth below under the heading
“Transferability”) has been provided with respect to the Option in connection
with and as consideration for Optionee’s agreement not to engage in certain
activities following his or her termination of employment with the Company (as
set forth below under the heading “Non-Competition Provisions”). In recognition
of these mutual agreements as set forth herein, and intending to be legally
bound, the Company and the Optionee hereby agree as follows:
Continuation of Option
     Notwithstanding the provisions of Paragraph 2 of this Option, if the
Optionee terminates his or her employment with the Company on or after
attainment of age 62 (“Retirement”), or by reason of his or her death or
Disability:
     A. The Optionee shall not be treated as having voluntarily terminated his
or her employment with the Company;
     B. The Option shall continue to be exercisable and to vest pursuant to the
provisions of this Addendum and;
     C. The Option shall continue in effect following the death, Disability or
Retirement of the Optionee, and shall continue to vest and be exercisable
pursuant to the terms of Paragraphs 1 and 2 of the Option, except that
Optionee’s termination of employment by reason of death, Disability or
Retirement shall not be taken into account.
     The provisions of Paragraph 2, other than Paragraphs 2(a), (b) and
(c) shall continue to apply.
Transferability
     Notwithstanding the limitations on transfers otherwise applicable to this
Option, the Option may be transferred by the Optionee in a transaction that
qualifies as a Family Transfer (as that term is defined in the Plan), and the
Option shall, thereafter, be exercisable by the person or entity receiving the
Option pursuant to such Family Transfer. Notwithstanding the foregoing, this
Option shall only be exercisable by a transferee to the same extent and subject
to the same terms and conditions as would have applied had no Family Transfer
been made.
Non-Competition Provisions
     In order to induce the Company to agree to the terms of this Stock Option
Grant, as modified by this Addendum, Optionee agrees that Optionee shall not,
except upon a waiver by the Committee in writing of these requirements, at any
time after the Optionee’s Disability or Retirement engage directly or
indirectly, as a proprietor, equity holder, investor (except as a passive
investor holding not more than ten percent (10%) of the outstanding capital
stock of a publicly held company), lender, partner, director, officer, employee,
consultant or representative or in any other capacity in the “Home Building
Business”. As used herein, the term “Home Building Business” shall mean any
business involved in the acquisition, development or improvement of any real
estate for potential residential use or the purchase, construction, development,
marketing or sale of single or multi-family residential units or any other
business which competes with the Company in the determination of the Committee.
     This Option shall immediately terminate upon a finding by the Committee,
after full consideration of the facts presented on behalf of both the Company
and the Optionee, that the Optionee has breached terms of this Addendum. In such
event, in addition to immediate termination of the Option, the Optionee shall
automatically forfeit all Option Shares for which the Company has not yet
delivered the share certificates upon refund by the Company of the amount paid
for such Option Shares.

            TOLL BROTHERS, INC.
      By:                        

